OFFICE    OF THE ATTORNEY          GENERAL            OF TEXAS
                                  AUSTIN




Terse State Boardof Regl5txntlonfox
ProteeeionaliingfntsQkre
Austin, Texas
Gentlwmn:                         Attenticni F, 8,




          !wotiosl22 of Ast                                  on*a Civil Anno-
tatad Statutes, provibest




                                              r33t.d
                                                   or ams~t in

                                           08, lnaomptenoy, or
                                            profaaaionengl-
                                           estonal          fxglneer,.          .    .*


                             Axtlole W?la, eupra, reads as Sollo7U3;
                             or after the first Cay of Jan-
                            rmon who oh&l1 practice, or
                             tho profemion of engineering
                            out   beitlg re&3tered             or        exempted
     2.naCmor&anOe with the pr~~ieione      of thie i&t, or
     nny pareon pxemantlng or att6nhptlnln$   to u5Q as his
     own the omtiflcata oilregletrationor the sad. of
     another,    or   any pareon who ahall           give    any         ro36       or
     rorgea avidcrnod
                    or any kindto the Boar&                         or to any
     mmber thereof in obtaining a certf+iaateOP ragis-
                    Registration for Profeosi3nslEngineers,



                      person :uh~shall violate any of
    thf3provialonsor thin Aot, be flnod not less
    th,u One Huncired($100.00)Dollers nor more than
    Five liundrcd(500.00)Dollars, or be confined ln
    jai.1for a period of not exaeedin~ three (5)
    amths or both. Each day of such violation shall
    be a sepmte    offense.
         "The Board 13 oharCed vriththe d;ty of aid-
    lrq in the unforoementsf tlioprovisions of thin
    Act, and my member of tho Board may present to
    a proseoutingoffioer oom?laints 22elatA.n~ to via-
    lations of any of the provioions of this kot; and
    the i3oardthrvugh ic3 membars, ofeiaera, 00~~~01
    and agzta amy aeoist in the trial of any oases
    involvia~ulleged violation of soid statutes, sub-
    jeot ts thz control of the groseautingoffiaors.
         "The Attorney General OS his assistanis shall
    act :ASlegal ritiviserof the Board and shall render
    suoh legalaa~?ietanoeas may be neoesstiry  in en-
    tor0i.n~;
            and making effective tha provlslcnne of this
    Aot; provide6 that this shall hot relieve the looal
    prosecutln&ofticers of any of their duties under
    the law as suah,n
          ?!er,uotefrom Texas Jurfsprudonoe,Volume II, page
330, 118folloi~~s:
         trThoTerns statutes at numerous plaoes reflect
    the *t;ciee
             policy whioh demands that advertisement3
    tell the truth and those those guilty of making;
    f&la%, deceptive an2~ mieleading otatemente be re-
    garded as offenders ag:iinotthe ofimlnal law.
    Thus false advertisingof merchandise or anything
    offered for sale ia an offense punishable by fine.
     (tfltlcle
             1554, Penal Code) hdvertbsin5 by banks
    and trot compenies in 5trFngentlyr3#.ated, par-
    ticularly in zqard to truthfuLnoes. (Article4%,
    zevlsod Civil Statuten' Rrtioles 542, 543, Penal
    Code) 51~ or a&cr&emants       whioh were used by
    a ooqoration now defunot may not be used under
    p0nalty of a fine. The advertising of ecrployment  aGent
    Is regulated and aertain kinds of 8dvertisinG by
    them are prohibited,
Texas State Board of lieglstration
                                 for ProfessionalXnginoers,
Page 3


          WPermi~s from lawful authority are sometimes
    naoeseary before n person pursuing a oortain call-
    ing or buoiness may advcrtiee.     Thus the Blue.Sky
    Law panalizas the adv.vcrtising  of securities for
    sale ivithcutfirst having obtained the permit re-
    c,;lircd,  And It 1s a penitentiaryoffense to
    advertise one*s-self as a livestock commission
    merchant iriLhoutfirst having given the bond re-
    c;uirr;d by law. (Artlola1500, Penal code) Likc-
    wise advertisingns s oertified Public Accountant,
    or ilaine in advsertio&z?nts  the initiala 'C, P. A.'
    without having roaelved the reqtiiredoartifioate
    15 a oriI!&naloffense punishable by fine. False-
    ly advr?rtislng  ono*s-self a5 n *RegisteredCotton
    Yecd Brsederf or 'CertifiedCotton Seed Grower' is
    prohibited.
         n      The use of the flags of the United
    gtatLs*a&'of the state of Texas for advertising
    purposes is prohibited under penalty, , . . But
    newspaper advertisementof the business,profes-
    elan an6 plaoe of business of those praotloingthe
    healing art is expresslypermitted. In many states
    advertising by attorneys at law 1s ret&rioted, but
    there are no suoh provisions in the Texas statutes.*
    (3% note, 56 A. L. K. 1313)
         Article 2 of the Penal Code provides thatr
         "In order that the system of penal 1!1win
    forae in this state may be aomplete vrlthinit-
                                        laws, writtan
    self, and that no system of forelilfi
    or unwritten,may bc appealed to, it is deolared
    that no person shall be punished for any aat or
    omission,unl330  the nanm is r;mdca penal offense,
    and the penalty is affixad thereto by tha written
    law of this state."
          After making a oareful scaroh of the statutes,we find
no statute vihtihprohibits ndvortisiny;
                                      bjrrcgistcred professional
engineers6
         You are rcspeotfullyadvised that it is the opinion of
this department that it lo not a viol~~~titin
                                          of the law for
s grndua~e oloctrioaland meohanioal engineer to advertise hFm-
TexasState                     for ProreashnalBn&neers,
             Boardof Regietration
Page 4


eelf as auohr
                                 fullyamwere yourin-
         Trustingthatthe toregoing
ipiry,we remain
                                   Yoltm3
                                        verytruly
                              ATTORNEYGENh3A.LOF TEUS

                                    (S) Ardell   WilllaJn6
                              BP
                                         ArdellWilliams
                                                 hssiatant



APPRoviLD
       JAN I.61940
(s)OeraldOL Mann
ATTOi3NEYGENE;.ULOFTEX.AS


                           APEROVED
                       OESNION C OMMITTISB:
                            BY BWB
                            malrnan